Citation Nr: 9935041	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-19 116	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran's claim for service connection for low 
back disability is well grounded and, if so, whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband 


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to 
September 1994.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


FINDINGS OF FACT

The claim for service connection for low back disability is 
plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).

The veteran's service medical records reveal that she 
complained in April 1994 of a three day history of pain in 
the upper abdomen and lower back; no deformity or tenderness 
was found.  The veteran noted a history of recurrent back 
pain on her July 1994 discharge medical history report; her 
spine was normal on examination in July 1994.

VA examination and outpatient treatment records beginning in 
December 1994 show that the veteran continued to complain of 
back pain.  Although no back abnormality was found in 
December 1994, lumbosacral strain with normal range of motion 
was diagnosed on VA examination in July 1995.  X-rays of the 
lumbar spine in September 1997 were interpreted as showing 
sclerosis with obliteration of the right L5-S1 facet joint; 
this finding was considered to probably represent underlying 
arthropathy.  An MRI of the lumbar spine in March 1998 was 
reported to show degenerative disc disease at L5-S1 with 
small disc protrusion.

The Board concludes that since there is evidence of low back 
complaints in service, including at discharge, medical 
evidence suggesting a continuity of symptomatology after 
service and medical evidence of current low back disability 
which possibly accounts for the veteran's history of low back 
symptoms dating back to service, the veteran's claim for 
service connection for low back disability is well grounded.


ORDER

The Board having determined that the claim for service 
connection for low back disability is well grounded, the 
appeal is granted to this extent.


REMAND

Since the veteran's claim for service connection for low back 
disability is well grounded, VA has a duty to assist her in 
the development of the claim.  38 U.S.C.A. § 5107(a).  The 
Board notes that even though the medical evidence suggests a 
possible association between the veteran's current low back 
disability and her military service, the medical evidence is 
not adequate for adjudication purposes since it does not 
include an assessment of the probability that there is an 
etiological relationship between the veteran's low back 
disability and service.  Additionally, the Board notes that 
the veteran has not been provided a VA examination to 
determine the etiology of her low back disability.

In light of the above, additional development is needed prior 
to final adjudication of the issue of entitlement to service 
connection for low back disability.  Therefore, this case is 
REMANDED to the RO for the following actions: 

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care provider, including VA, who 
may possess additional records pertinent 
to her claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.

2.  After the above, the RO should 
arrange for a VA examination of the 
veteran by a physician with appropriate 
expertise to determine the nature, 
severity, and etiology of all current low 
back disorders.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for 
review, and the examiner should indicate 
whether the folder was reviewed.  Any 
necessary tests or studies, including 
lumbosacral spine X-rays, should be 
conducted, and all findings should be 
reported in detail.  With respect to each 
currently present low back disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder originated in service 
or is otherwise etiologically related to 
service.  The rationale for all opinions 
expressed should also be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to service connection for low 
back disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals







